Citation Nr: 1130530	
Decision Date: 08/17/11    Archive Date: 08/29/11	

DOCKET NO.  10-16 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel







INTRODUCTION

The record reflects that the appellant had no service as a member of the Philippine Commonwealth Army, including the Recognized Guerrillas in the service of the United States Armed Forces.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the VARO in Manila, the Republic of the Philippines.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has indicated that the appellant had no service as a member of the Philippine Commonwealth Army, including the Recognized Guerrillas, in the service of the Armed Forces of the United States.  


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purposes of obtaining the one-time payment from the Philippine Veterans Equity Compensation Fund.  38 U.S.C.A. § 5101(a); American Recovery and Reinvestment Act, § 1002, Public Law No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants in developing claims.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2003).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

VA's duties to notify and assist have been considered in this case.  However, as it is the law, and not the facts, that is dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not for application in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board on questions limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certification of service is binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.  

Pertinent Law and Regulations

The President of the United States signed the American Recovery and Reinvestment Act of 2009 on February 17, 2009, authorizing the release of a one-time, lump-sum payment to eligible World War II Philippine Veterans.  These payments are to be made through the VA.  See American Recovery and Reinvestment Act, Section 1002, Public Law 111-5 (enacted February 17, 2009).  Payment for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  

Section 1002 (d) of the Act defines a person eligible for such a payment as any person who

1.  Served-(A) before July 1, 1946, in the Organized Military Forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the Military Order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific area, or other competent authority in the Army of the United States; or 
	
(B) In the Philippine Scouts under Section 14 of the Armed Forces Voluntary Recruitment Act in 1945 (59 Stat. 538); and
	
2.  Was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  

To be eligible for the benefit, service members in each of the categories must have been discharged or released from service under conditions other than dishonorable.  

Information obtained from the NPRC in July 2010 shows that the appellant had no service as a member of the Philippine Commonwealth Army, including the Recognized Guerrillas, in the service of the United States Armed Forces.  

In support of his claim for entitlement, the appellant has submitted various pieces of evidence, including copies of various identification cards, a joint affidavit executed by him and another individual in 1990, an affidavit executed by another individual in March 1946, and a joint affidavit executed by other individuals dated in July 1985.  He has also submitted a copy of a certification from the Adjutant General of the Armed Forces of the Philippines dated in January 2009 and a copy of a certification from the General Headquarters of the Armed Forces of the Philippines dated in March 1985.  These documents all essentially reflect that the appellant was a Veteran of the Philippine Government which has its own regulations and laws, but is not related to service with the United States military.  In other words, those documents fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States Service Department, but rather a document from the Philippine Government.  As such, the documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  The NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA to the extent that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  See also 38 C.F.R. § 3.203 (c), or as indicated that the service department's decision on qualifying service is conclusive and binding on VA.  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies with the relevant service department, not with VA.  See Soria v. Brown, 118 F. 3d 747, 749 (Fed. Cir. 1997).  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the service.  Soria, 118 F. 3d at 749.  

The appellant may not, therefore, be considered a Veteran for the purpose of establishing entitlement to the one-time payment from the Filipino Equity Compensation Fund.  Accordingly, the claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, not the evidence, the appeal should be terminated for lack of legal entitlement or merit).  


ORDER

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.  



	                        ____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


